Bloodworth, J.
1. Under tlie explanatory note of tlie trial judge attached to the motion for a new trial there is no merit in special grounds 1 and 2 of the motion.
2. When all the facts of the case and the entire charge of the court are considered, the court did not err in failing to instruct the jury, in the absence of a timely and appropriate written request, that one brother has the right to defend another brother against a personal injury to *432liim. This ruling disposes of special grounds 3, 4, 5, G,'and 7 of the motion for a new trial.
Decided April 16, 1930.
Rehearing denied May 13, 1930.
3. There is no inerit in special ground 8 of the motion.
4. The evidence supports the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., mid Luke, J., concur.